Appeal by the defendant from a resentence of the Supreme Court, Queens County (Cooperman, J.), dated September 22, 2005, pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), imposed after a hearing, the resentence being a determinate term of imprisonment of 13 years, upon his conviction of attempted criminal possession of a controlled substance in the first degree under Queens County indictment No. 10025/00, upon a jury verdict, to run consecutively with the sentence imposed upon his conviction of criminal sale of controlled substance in the third degree under Queens County indictment No. 10748/99, upon a jury verdict, and a period of postrelease supervision of five years.
Ordered that the resentence is affirmed.
In connection with his application to be resentenced under the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), the defendant received the effective assistance of counsel, under both state and federal constitutional standards (see People v Vaughan, 62 AD3d 122 [2d Dept 2009]; People v Arevalo, 54 AD3d 380 [2008]; see also Strickland v Washington, 466 US 668 [1984]; People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The resentence imposed was not excessive (see People v Martinez, 55 AD3d 753 [2008]; People v Suitte, 90 AD2d 80 [1982]). Miller, J.P., Dickerson, Leventhal and Belen, JJ., concur.